DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is responsive to the amendment filed 1/28/2022.  Claims 1-6 and 8-18 are currently pending in this application.

Response to Arguments
Applicant’s arguments, see pages 6-12, filed 1/28/2022, with respect to claims 1-6 and 8-18 have been fully considered and are persuasive.  The rejections of claims 1-6 and 8-18 have been withdrawn. 

Allowable Subject Matter
Claims 1-6 and 8-18 are allowed.
The following is an examiner’s statement of reasons for allowance:
The prior art does not disclose nor render obvious a transmission for a vehicle wherein the transmission has a shifting mechanism for displacement of the first rotating member and the second rotating member relative to each other, and at least a part of the sensor arrangement is arranged on the shifting mechanism, in combination with the other elements required by independent claim 1.
The prior art does not disclose nor render obvious a transmission for a vehicle including a sensor arrangement for measuring a relative angular position of the first rotating member and the second rotating member while at least one of the first rotating member and the second rotating member is rotating, and wherein the transmission comprises a shaft and a hub rotationally locked relative to the shaft, and the first rotating member is an axially displaceable sleeve arranged on the hub and the second 
The prior art does not disclose nor render obvious a method for shifting gears in a transmission including controlling a speed of the shifting mechanism based on the measured relative angular position for connecting the first rotating member and the second rotating member to each other while at least one of the first rotating member and the second rotating member is rotating, in combination with the other method steps required by independent claim 11.
The prior art does not disclose nor render obvious a control unit for controlling a transmission, wherein the control unit is configured to provide output data based on the received input data for controlling a speed of a shifting mechanism for connecting the first rotating member and the second rotating member to each other while at least one of the first rotating member and the second rotating member is rotating, in combination with the other elements required by independent claim 18.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Applicant’s arguments, filed 1/28/2022, regarding claims 1-6 and 8-18 should be construed as forming the basis for the reasons for allowance.  Additionally, regarding Claim 8, upon further consideration it is deemed that the combination of HOEFFLIN et al. and HARPER would not provide a sensor arrangement for measuring a relative angular position of an axially displaceable sleeve and an idle gear wheel.  Harper discloses a sensor arrangement for rotating shafts 20 and 22.  One of ordinary skill in the art prior to the effective filing date of the claimed invention would have no rationale, absent hindsight, to use the disclosure of Harper to modify HOEFFLIN et al. to provide a sensor arrangement for measuring a relative angular position of an axially displaceable sleeve and an idle gear wheel, as required by Claim 8.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EDWIN YOUNG whose telephone number is (571)272-4781. The examiner can normally be reached Monday - Friday 10:00 am - 6:00 pm (CST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles A Fox can be reached on (571)272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

EDWIN YOUNG
Primary Examiner
Art Unit 3659

/Edwin A Young/Primary Examiner, Art Unit 3655